DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims still read 
Dependent claims 4-8, 10-14, 21-23 and 25-28 are rejected for their dependency from the previously presented claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 10-14, 19 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 19 and 24 recite(s) a method, system and storage medium comprising
-receiving a carrier-side status signal indicating a delivery status of a package
-determining a location of the vehicle corresponding to the delivery status wherein determining the location comprises accessing a location data event stream that include cryptographically hashed location data received 
-transmitting a request for third-party corroborating information
-receiving one or more third-party information corroborating a presence of the vehicle at the location corresponding to the delivery status

-determining a consensus score for the carrier-side status signal indicating the delivery status of the package based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; 
-in response to determining that the consensus score is greater than a threshold confidence score, 
-storing, information relating to a corroborated delivery status to generate an updated blockchain, wherein the updated blockchain is accessible to a carrier computing system associated with the carrier computing device, wherein the information relating to the corroborated delivery status comprises the received one or more third- party information.
The claims are used to verify location of packages and storing the information, the act of receiving signals, analyzing and storing information is a way to follow rules or instructions, which is classified as a method of managing personal behavior or relations or interactions between people, and the larger enumerated grouping of a method of organizing human activity. 
The additional elements include a carrier computing device, a vehicle, third party computing device, a blockchain, a computer processor and computer memory.
This judicial exception is not integrated into a practical application because the additional elements . Under MPEP 2106.05(f) the use of a computer element as a tool to perform the abstract idea, without details as to how the computer element is improved upon, does not amount to integration into a practical application. The vehicle is presented to carry a computing device used to send and receive information, and the claims are not integrated into a vehicle more than being applied to the specific computer on board. Additionally, the blockchain is presented as a computer element to store information, and the storing of information electronically does not provide integration into a practical application, since the storage device is not improved upon, but used as another tool to implement the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements to apply the abstract idea does not amount to significantly more than the abstract idea itself, further justified in MPEP 2106.05(f). The method of organizing human activity may encompass interactions between single people, multiple people, commercial entity, and therefore the interaction between a human and a computer may fall within the method of organizing grouping. Additionally, all of the claim limitations are related to observation, evaluation, judgement and opinions, and all of them may be accomplished in the human mind, placing them in two enumerated groupings defined by 101.
Dependent claims 4-8, 10-14, 21-23 and 25-28 do not add any additional elements. The claims describe what the third party information source consists of, but the claims itself are merely directed to the receiving of signals, not the actual source 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14, 19 and 21-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,743,984 B2 Olsen et al. in view of US 2018/0189528 A1 Hanis et al. and in further view of US 2016/0019497 A1 Carvajal.

Regarding claim 1, Olsen teaches a computer implemented method to corroborate package delivery statuses reported by carriers (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), comprising: by one or more computing devices: receiving, from a carrier computing device associated with a vehicle, a carrier-side status signal indicating to a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status wherein determining the location comprises accessing a location data event stream received from the (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle); 
transmitting, to third party computing devices located within a radius of the determined location, a request for third-party corroborating information (Olsen Col. 4, Lns. 20-32, the carrier location may be corroborated with access points wirelessly);
receiving, from one or more of the third party computing devices, one or more third-party information corroborating a presence of the vehicle at the location corresponding to the delivery status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22) within a specified time period of an occurrence of the carrier-side status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); and corroborating the carrier-side status signal indicating the delivery status by (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; if more than one access point is available, then a consensus may be determined); storing, information relating to a corroborated delivery status to generate an updated information, wherein the updated information is accessible (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored; Col. 4, Lns. 20-52, the access points corroborate location and the location and time are stored and tracked). 
Olsen fails to explicitly disclose a location data event stream that includes cryptographically hashed location data; determining a consensus score for the carrier-side status signal indicating the delivery status of the package based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the consensus score is greater than a threshold confidence score and storing the information onto a blockchain, and updating a blockchain. 

Carvajal is in the field of tracking transportation (Carvajal Abstract, transportation system comprising tracking and monitoring) and teaches a location data event stream that includes cryptographically hashed location data (Carvajal Para. [0004] the location information may be cryptographically locked; Claim 11); determining a consensus score for the carrier-side status signal indicating the delivery status of the package based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the consensus score is greater than a threshold confidence score (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed; Para. [0061-0062] relay station along the route may be used to verify and corroborate the location of the carrier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corroboration of GPS information and access point information taught by Olsen, with the ability to match those coordinates with the recorded database location of Carvajal, when the coordinates sent from the tracking devices match then the coordinates of determined to be correct with multi-point check consensus, and if they do not match, then the consensus in not met, and re-evaluation of location may be performed. The motivation for doing so would be to maintain that the correct trailer is towing the correct cargo, and therefore is on the correct path for delivery to the destination (Carvajal Para. [0096] matching using a double-entry record system). 
Hanis is in the field of tracking inventory (Hanis Abstract, the tracking of inventory may be stored) and teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).
 
Regarding claim 4, modified Olsen teaches the computer-implemented method of claim 1, wherein the delivery status comprises one of Accepted, En Route, Picked Up, In Transit, and Delivered (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 5, modified Olsen teaches the computer-implemented method of claim 1, wherein the carrier-side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

(Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or may be triggered when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 7, modified Olsen teaches the computer-implemented method of claim 1. Olsen fails to explicitly disclose wherein the one or more third-party information comprises data from a second blockchain. Hanis teaches wherein the one or more third-party information comprises data from a second blockchain (Hanis Para. [0014] the asset status may be stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking method of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 8, modified Olsen teaches the computer-implemented method of claim 5. Olsen fails to explicitly disclose wherein the one or more third-party information comprises one or more of images and video from a camera. Carvajal teaches wherein the one or more third-party information comprises one or more (Carvajal Para. [0118] a camera subsystem takes photos of the trailer, which may include a tag linked to a database with information about the contents of the trailer, and the information may include transportation routes). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Olsen with the camera monitoring of Carvajal, The motivation for doing so would be that external cameras provide a third party way of tracking the location of trucks and trailers, which will be able to confirm locations and provide the most accurate routing of goods from start to finish (Carvajal Para. [0158] camera to visually confirm locations).

Regarding claim 10, modified Olsen teaches the computer-implemented method of claim 5. Olsen fails to explicitly disclose wherein the one or more third-party information comprises information from a roadside radio frequency receiver indicating when the vehicle was at a known location. Carvajal teaches wherein the one or more third-party information comprises information from a roadside radio frequency receiver indicating when the vehicle was at a known location (Carvajal Para. [0050] a relay station is present on the side of roadways and comprise a relay station; Para. [0079] mesh networks formed to track trucks and trailers using radio links, which include WiFi or Bluetooth). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of tracking shipments taught by Olsen with the roadside radio receiver of Carvajal. The motivation for doing so would be (Carvajal Para. [0079] improving reliability of exact locations of cargo).

Regarding claim 11, modified Olsen teaches the computer-implemented method of claim 10. Olsen fails to explicitly disclose wherein the information indicating when the vehicle was at a known location comprises at least one of toll transponder information, WiFi device connection information, and Bluetooth device connection information. Carvajal teaches wherein the information indicating when the vehicle was at a known location comprises at least one of toll transponder information, WiFi device connection information, and Bluetooth device connection information (Carvajal Para. [0050] a relay station is present on the side of roadways and comprise a relay station; Para. [0079] mesh networks formed to track trucks and trailers using radio links, which include WiFi or Bluetooth). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of tracking shipments taught by Olsen with the roadside radio receiver of Carvajal. The motivation for doing so would be to spot the transportation vehicle anywhere, and therefore improve the reliability of the chain of custody of goods throughout its entire shipping route (Carvajal Para. [0079] improving reliability of exact locations of cargo).

(Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 13, modified Olsen teaches the computer-implemented method as claimed in claim 1, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 14, modified Olsen teaches the computer-implemented method of claim 1, further comprising, by the one or more computing devices, determining for one or more of the one or more third-party information, that the respective third-party information corroborates that the vehicle was present at the (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; the event may be the crossing of the access point). Olsen fails to explicitly disclose the multi-party information storage is blockchain. Hanis teaches the multi-party information storage is blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking method of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 19, Olsen teaches a system to corroborate package delivery statuses reported by carriers, comprising: a non-transitory computer memory (Olsen Col. 7, Lns. 9-25, a computer with  processor and memory is used to implement the instructions); a computer processor coupled to the computer memory (Olsen Col. 7, Lns. 9-25, a computer with  processor and memory is used to implement the instructions), wherein the computer processor is configured to execute computer instructions from the computer memory, (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), to cause the system to: receive, from a carrier computing device associated with a vehicle, a carrier side status signal indicating a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status, wherein determining the location comprises accessing a location data event stream received from the carrier computing device (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle); 
transmitting, to third party computing devices located within a radius of the determined location, a request for third-party corroborating information (Olsen Col. 4, Lns. 20-32, the carrier location may be corroborated with access points wirelessly);
receiving, from one or more of the third-party computing devices, one or more third party information corroborating a presence of the vehicle at the location corresponding to the delivery status(Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); storing, information relating to a corroborated delivery status to generate (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored; Col. 4, Lns. 20-52, the access points corroborate location and the location and time are stored and tracked). Olsen fails to explicitly disclose a location data event stream that includes cryptographically hashed location data; determining consensus score for the presence of the vehicle at the location based on a number of received third-party information that corroborates the presence of the vehicle at the location; in response to determining that the consensus score is greater than a threshold confidence score and storing the information onto a blockchain, and updating a blockchain. Carvajal teaches a location data event stream that includes cryptographically hashed location data (Carvajal Para. [0004] the location information may be cryptographically locked; Claim 11); determining consensus score for the presence of the vehicle at the location based on a number of received third-party information that corroborates the presence of the vehicle at the location; in response to determining that the consensus score is greater than a threshold confidence score (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed; Para. [0061-0062] relay station along the route may be used to verify and corroborate the location of the carrier). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corroboration of GPS information and access point information taught by Olsen, with the ability to match those coordinates with the recorded database location of Carvajal, when the coordinates sent from the tracking devices match then the coordinates of determined to be correct with multi-point check consensus, and if they do not match, then the consensus in not met, and re-evaluation of location may be performed. The motivation for doing so would be to maintain that the correct trailer is towing the correct cargo, and therefore is on the correct path for delivery to the destination (Carvajal Para. [0096] matching using a double-entry record system). Hanis teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 21, modified Olsen teaches the system of claim 19, wherein the carrier-side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 22, modified Olsen teaches the system of claim 19, wherein the location corresponding to the delivery status comprises a GPS location of the vehicle (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 23, modified Olsen teaches the system of claim 19, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 24, Olsen discloses a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by a processor, cause the processor to perform operations to corroborate delivery statuses reported by carriers (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), the operations comprising: receiving, from a carrier computing device associated with a vehicle, a carrier-side status signal indicating a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status, wherein determining the location comprises accessing a location data event stream received from the carrier computing device (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle); 
(Olsen Col. 4, Lns. 20-32, the carrier location may be corroborated with access points wirelessly);
receiving, from one or more of the third party computing devices, one or more third-party information corroborating a presence of the vehicle at the location corresponding to the delivery status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22) within a specified time period of an occurrence of the carrier-side signal (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); storing, information relating to a corroborated delivery status to generate an updated information storage (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; if more than one access point is available, then a consensus may be determined), wherein the updated information storage is accessible to a carrier computing system associated with the carrier computing device, wherein the information relating to the corroborated delivery status comprises the received one or more third-party information (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored; Col. 4, Lns. 20-52, the access points corroborate location and the location and time are stored and tracked). Olsen fails to explicitly disclose a location data  onto a blockchain, and updating a blockchain. Carvajal teaches a location data event stream that includes cryptographically hashed location data (Carvajal Para. [0004] the location information may be cryptographically locked; Claim 11); determining a consensus score for the presence of the vehicle at the location based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the consensus score is greater than a threshold confidence store (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed; Para. [0061-0062] relay station along the route may be used to verify and corroborate the location of the carrier). It would have been obvious to one of ordinary skill in the art at the time the (Carvajal Para. [0096] matching using a double-entry record system). Hanis teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking medium of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 25, modified Olsen teaches the non-transitory computer-readable medium of claim 24, the carrier- side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 26, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the location corresponding to the delivery status comprises a GPS location of the vehicle (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 27, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 28, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the delivery status comprises one of Accepted, En Route, Picked Up, In Transit, and Delivered (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Regarding 112(a), the claims were partially corrected in previous actions. Three reference to confidence scores are present in the independent claims, but only two were corrected. The claims read as “determining that the consensus score is greater than a threshold confidence score”. The consensus score is found within the specification, and the updated language is a necessary correction for clarity. 
Regarding 101, subgrouping are not exclusively limited to the examples provided, further, the method of organizing human activity may encompass interactions between single people, multiple people, commercial entity, and therefore the interaction between computers, or commercial entities, may fall within the method of organizing human activity grouping (see October 2019 PEG 
Applicant relies on McRO to show an improvement in technology, which is done by enabling the computer to perform functions that could not be previously done by a computer and required human interjection; the chart presented by the applicant is being used to try to link the instant invention with the McRO case, but there is a fundamental difference between the two cases which does not allow for a direct comparison. McRO uses the information obtained, and applies rules to alter/morph the output stream to generate a final stream. The instant invention uses rules to judge the accuracy of the input, and only outputting the same information if the consensus value is reached. Further, the final content being delivered with block chain, does not improve the technological result, which is the advancement presented in McRO that integrates the claims into a practical application, which is missing from the instant claims. Lastly, Applicant argues the use of Amdocs as a correlating reference that indicates patentability. The similarities lie with computers that receive and send data, and use that data to form a correlation. Applicant also points to the Amdocs reference in which the data is correlated to “enhance” the network, and this enhancement is not present in the instant invention. The instant invention is merely storing information, and updating the stored information, and contains no enhancement, and is merely exchange of information. Therefore, the claims remain rejected under 101. 
Regarding 103, Applicant asserts that Carvajal is unable to teach the feature of “determining a consensus score based on a number of third-party information…and…determining that the consensus score is greater than a threshold amount”; but Examiner would point to the cited paragraphs [0042-0045], where the destined route is in the system, and along the route the truck/trailer may be tracked and logged into the system, which would enable the two separate entities to be compared, and when they match, the status of the delivery may be maintained as on time, and when they do not match, the delivery status may be changed/updated. The term “score” is not used in Carvajal, but the “score” in the claim is used to validate a delivery status, and the communication between devices found in Carvajal is able to teach the validation when matched, and not validating when the two data points to do not match. Applicant further point to the language in the claims “third party information that corroborates a presence of the vehicle at a location corresponding to a delivery status”, and specifically “corroborating a presence…at a location corresponding to a delivery status”, but Examiner further points to the Carvajal Para. [0044] in which the truck/trailer is tracked, and this tracking is done by comparing the sensor on the truck/trailer, with a variety of equipment along the route, and when the location matches the determined route, the time and location is logged, and when they correspond a delivery status is updated. Carvajal Para. [0060-0062] further disclose how relay stations, and are within a radius of that determined location, and obtain data about the location of the carrier, and is able to corroborate the location, and therefore the delivery status of the carrier. Olsen is also able to 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0043012 A1 teaches toll booth corroboration of location (Para. [0049-0051]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687